Citation Nr: 9902234	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-20 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
secondary to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran had active service from December 1965 to 
September 1967.  

This matter comes to the Board of Veterans Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  


REMAND

The appellant contends, in essence, that the RO erred in 
failing to grant entitlement to service connection for 
peripheral neuropathy, claimed as a residual to Agent Orange 
(AO) exposure.  It is argued, that he was exposed to AO as 
result of serving in the Republic of Vietnam.  He has 
submitted medical evidence establishing that he has a 
diagnosis of peripheral neuropathy, with a private medical 
opinion which suggests a relationship to AO.  

As pointed out to the veteran, the VA amended its schedule 
for diseases which may be presumptively service connected in 
veterans exposed to herbicide agents to include prostate 
cancer and acute and subacute peripheral neuropathy, 
effective November 7, 1996.  38 C.F.R. § 3.309(e) (1998); 61 
Fed. Reg. 57586-57589.  The diseases listed at § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that ..... acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(6)(ii) (1998).  The Board notes, however, that the 
revised regulation specifies acute and subacute peripheral 
neuropathy, and provides that, for purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that 
appears within weeks or months of exposure to a herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e) Note 2. (1998).  Nevertheless, service 
connection may also be granted on a direct basis for a 
disorder shown to be related to service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The regulations pertaining to Agent Orange exposure, were 
expanded to include all herbicides used in Vietnam.  They now 
provide for a presumption of exposure to herbicide agents for 
veterans who served on active duty in Vietnam during the 
Vietnam era. 38 C.F.R. § 3.307(a)(6) (1998).  Consequently, 
it is presumed that the veteran was exposed to Agent Orange 
or other herbicide agents while in Vietnam.  

At a hearing in September 1998, the veteran testified that he 
was in Vietnam when active defoliation was taking place.  
Hearing transcript (tr.) at 4.  He recalled immediate 
manifestations of this exposure, to include skin rashes, 
vomiting, diarrhea, headaches, and numbness and tingling in 
the hands.  He said that he was treated en masse with other 
soldiers through a medial tent.  They were given shots and 
pills to take.  He recalled that their names were not 
recorded.  He also remembered that the rash disappeared after 
6 to 7 days.  Tr. at 6.  He was exposed to an defoliate again 
several months later and experienced the same symptoms as 
before.  He received no formal medical treatment after this 
second exposure, but he recalled that the medic gave them 
pills and the rashes subsequently cleared up.  Tr. at 7.  
He was so happy to be getting out of active service, that he 
did not recall whether he mentioned any symptoms that he was 
experiencing at the time of service separation.  He was, 
however, experiencing sinus headaches and numbness in the 
hands and legs.  Tr. at 8.  

Clinical evidence of record includes service medical records 
which are negative for any report of acute and/or subacute 
peripheral neuropathy.  A private physician, Asher D. 
Havenhill, M.D.,  reported in statements in October and 
November 1996 that he had treated the veteran from age six 
until he retired as a physician in 1983.  He stated that he 
recalled treating the veteran for peripheral neuropathy of 
the right side (head, right arm and hand, and fingers) after 
his return from Vietnam.  The symptoms included pain, 
numbness, involuntary ocular twitchings and needles and 
pins type pains in the hands and fingers.  As he 
remembered, no causal diagnosis was made but some relief was 
secured through the use of Ibuprofen.  The physician did 
recall that the veteran thought these problems were causally 
related to exposure during service to chemical sprays as at 
the time of exposure, he had experienced nausea and 
dizziness.  The veteran had said that upon his return home, 
he started noticing neuropathy symptoms.  In a follow-up 
statement, this physician noted that he had sold his practice 
in 1983 and that records of his treatment of the veteran had 
been destroyed.  

Additional medical records include private and VA records 
which reflect diagnoses of peripheral neuropathy.  

The Board believes that a medical opinion as to the veterans 
peripheral neuropathy etiology, and a current and 
contemporaneous VA examination are warranted.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Therefore, in accordance with the statutory duty to assist 
the appellant in the development of evidence pertinent to his 
claim, the case is REMANDED for the following actions:  

1.  The veteran should be afforded a 
comprehensive VA examination by an 
appropriate specialist in neurology 
familiar with the effects of exposure to 
herbicides, to determine the nature, 
extent, and etiology of any peripheral 
neuropathy found present.  An appropriate 
special examination should be performed 
for assessing diseases due to herbicide 
exposure to determine whether the veteran 
has peripheral neuropathy and, if so, 
when it was first manifested.  If first 
manifested more than one year after he 
left Vietnam, the examiner should be 
asked 
to express an opinion as to whether it is 
related to service in Vietnam and to 
provide the medical basis for the 
opinion, with reference to medical 
literature, scientific studies and the 
like.  In so far as is possible, the 
examiner should specifically state 
whether the veteran had herbicide 
exposure related acute or subacute 
peripheral neuropathy (defined as 
transient peripheral neuropathy that 
appears within weeks or months of 
exposure to an herbicide agent and 
resolves within two years of the date of 
onset), whether chronic peripheral 
neuropathy was manifested within one year 
after service, or whether any subsequent 
peripheral neuropathy is otherwise 
related to service.  In this regard, the 
significance of the symptoms recalled by 
Dr. Havenhill reportedly shortly after 
service, if any, should be discussed.  In 
part, it should be determined whether 
this could have represented the onset of 
peripheral neuropathy.  If the examiner 
concludes that any peripheral neuropathy 
that does not fall within the regulatory 
parameters for acute or subacute 
peripheral neuropathy, outlined above is, 
nevertheless, related to herbicide 
exposure during service, the rationale 
for that opinion must be given, along 
with reference to scientific studies or 
the like.  A complete rationale for all 
opinions expressed must be provided.  The 
claims folder must be provided to the 
examiner, the receipt of which should be 
acknowledged in the examination report.  
All necessary tests and studies should be 
conducted.  It is essential that the 
claims folder be reviewed before an 
opinion is given and that such opinion 
not be based only on any history given by 
the veteran.  The rationale for all 
conclusions should be provided.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or any 
requested opinion has not been provided, 
or the report of examination do not 
affirmatively state that the examiners 
have reviewed the claims files, the 
reports are inadequate and appropriate 
corrective action should be implemented 
prior to returning the case to the Board.

3.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
service connection for peripheral 
neuropathy.  In addition, consideration 
should be rendered as to whether there is 
a direct basis for granting service 
connection without regard to herbicide 
exposure.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997). 

- 2 -
